Citation Nr: 1639968	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-28 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from December 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

There is no diagnosis of PTSD of record in accordance with the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed., that is related to a verified stressor event or related to the Veteran's fear of hostile military or terrorist activity.


CONCLUSION OF LAW

PTSD was not incurred in or otherwise related to active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to include records from the Social Security Administration, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, several VA psychiatric examinations were provided, which both discussed all applicable medical principles and medical treatment records relating to the psychiatric issue discussed herein, and the analyses are considered adequate upon which to decide this claim; the duty to assist requirement has been satisfied.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran alleges that he has a current diagnosis of PTSD stemming from a combat-related stress while serving in Operations Desert Storm and Desert Shield (specifically, the sight of numerous Iraqi bodies on the ground when driving through Kuwait), as well as when he was required to identify bodies of Marines killed in the Lebanon barracks bombing of 1983.  

To that end, the United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the Veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 C.F.R. § 4.125  requires PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA implemented DSM 5, effective August 4, 2014.  The Secretary, VA, however, has determined DSM 5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board prior to August 2014.  Hence, DSM-IV is still the governing directive.

While the regulations governing PTSD claims eliminated the requirement for corroborating a claimed, in-service stressor if related to his or her fear of hostile military or terrorist activity, such is not applicable in this case.  Here, the Veteran has specified that his reported stressor are non-combat-related.  As such, to establish service connection for PTSD, the record must include a diagnosis thereof and a verified stressor during his period of service.  With regard to any other diagnosed psychiatric disorder, such may be service connected if probative, medical evidence links that disorder to the Veteran's period of active duty.  

To begin, the Veteran's VA claims file contains diagnoses of major depressive disorder, PTSD (though generally anecdotal, by history, or with symptoms suggestive of PTSD, and an anxiety disorder.  There is no documentation of record indicative of a PTSD diagnosis in accordance with the DSM-IV or DSM-5.

Turning to the Veteran's service treatment records, there is no evidence of a diagnosis of any psychiatric disorder, to include PTSD.  

Post-service, the Veteran was diagnosed with major depressive disorder during a VA examination in July 2009, for which he is now service connected.  PTSD was not diagnosed at that time.

VA outpatient reports from August and November 2010 seemingly provide PTSD diagnoses, in that they note "symptoms suggestive of PTSD," and recommend PTSD therapy.  Though he was informed that he met the criteria for PTSD during the latter appointment, presumably because the Veteran's PTSD screen was positive, the social worker who provided that assessment did not indicate each DSM-IV criterion met as a result of the Veteran's symptomatology, and his diagnosis therefore did not conform to DSM standards.

The Veteran was afforded a VA examination in accordance with his claim for PTSD in December 2010.  Following a comprehensive interview and examination, it was determined that the Veteran did not meet Criterion C, necessary to confer a PTSD diagnosis, because he lacked avoidance symptoms.  Instead, he was again diagnosed with major depressive disorder.

A January 2011 VA examination report did not diagnose the Veteran with PTSD, nor did a VA examination report from October 2011.  While major depressive disorder was consistently diagnosed, a diagnosis of PTSD was not provided.

A Formal Finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD was authored in September 2012.  It was noted that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  Further, it was determined that the Veteran did not meet the standard of 38 C.F.R. § 3.304(f) for corroborating evidence of the claimed in-service stressor in cases of fear of hostile military activity.

VA examinations of November 2012 and December 2014 did not provide a diagnosis of PTSD.  In 2014, the examiner specifically explained that the Veteran's PTSD symptoms were too mild to meet criteria C, D, and E.

Following a thorough review, the record does not contain any probative, medical evidence linking a diagnosis of PTSD, in accordance with the DSM, to his period of active duty.  Further, even if the Board were to accept those less-stringent diagnoses from 2010 as evidence of a current disorder, his purported stressors have not been verified by VA.

The Board has also considered the Veteran's statements asserting a nexus between in-service experiences (which have not been verified) and PTSD (which has not been diagnosed per the DSM).  With regard to lay evidence of a relationship between a Veteran's diagnosis of a disorder and its relationship to service, lay persons may be competent to speak on matters of medical diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is certainly competent to report witnessing dead bodies.  However, the Board finds the Veteran's lay statements with regard to the existence of a relationship between this as-of-yet unverified event and any diagnosed psychiatric disability are less persuasive than the post-service VA opinions of record that provide concise medical explanations with a discussion of accepted medical principals on the question of etiology.  

The Veteran has not asserted, nor shown, the requisite expertise to opine on such a complicated medical matter that involves a diagnosis of psychiatric disorders of potentially varying etiologies.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Instead, the more probative and competent evidence is against a finding that the Veteran's claimed disorder was caused or aggravated during his period of active duty, or that such is linked to his non-verified stressor.  As such, there is no basis in the record to establish service connection for PTSD.    

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for an acquired psychiatric disorder is denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


